Citation Nr: 0010544	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  93-26 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
January 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1993 rating decision, 
in which the RO denied the veteran's increased-rating claim 
for PTSD.  The disorder was evaluated as 30 percent 
disabling, with an effective date from August 1982.  An NOD 
was filed that same month, July 1993, and the RO issued an 
SOC in November 1993.  A substantive appeal was filed in 
December 1993.  Also in December 1993, the veteran testified 
before a hearing officer at the VARO in Roanoke.  A 
supplemental statement of the case (SSOC) was issued in 
December 1996.  The veteran's appeal subsequently came before 
the Board, which, in a December 1997 decision, remanded the 
appeal to the RO for further development.  Additional SSOC's 
were issued in September 1998 and July 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in April 1998, the veteran was noted to 
complain of nightmares, difficulty sleeping, paranoia, 
social isolation, and numbness of emotions, as well as 
intrusive war time memories, hopelessness, lack of energy, 
and feeling depressed and nervous; the examiner's 
diagnosis was PTSD, with a global assessment of 
functioning (GAF) score of 60.  

3. Treatment records from the VA satellite clinic in 
Martinsville, dated in 1998, reflect that the veteran did 
not suffer from anxiety or suicidal/homicidal ideations; 
reported GAF scores ranged from 60 to 70.  

4. Applying the rating criteria in effect before November 7, 
1996, the veteran's PTSD examination findings show a 
degree of social and industrial inadaptability that is 
"more than moderate but less than rather large" in 
degree, i.e., a definite level of impairment; the next 
higher level of social and industrial impairment, 
"considerable" in degree, is not supported by the 
evidence.  

5. Applying the rating criteria in effect on and after 
November 7, 1996, the veteran has not shown occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
30 percent for PTSD are not currently met under the criteria 
in effect before, or on and after, November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 
(1996 and 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
September 1982, he was granted service connection for PTSD.  
The disorder was determined to be 30 percent disabling.  He 
sought an increased rating for PTSD, but, in subsequent 
rating actions, that was denied by the RO.  The veteran was 
also denied an increased rating for PTSD by the Board in 
decisions of July 1985 and June 1990.  

Medical evidence during this period reflected that the 
veteran was hospitalized at VA Medical Centers (VAMC's) in 
Salem, Hampton, Decatur, Mountain Home, and Bay Pines.  In 
particular, he was treated for PTSD, alcohol abuse, 
depression, and anxiety.  He was also noted to suffer from a 
personality disorder and bipolar disorder.  The veteran's 
prescriptions included Norpramin, Vistaril, Lithium 
Carbonate, Halcion, Doxepin, and Sinequan.  He was noted to 
complain of irritability, mood swings, nightmares, and 
flashbacks.  A VAMC Salem discharge summary, dated from July 
1983 to August 1983, noted that the veteran had a long 
history of poor adjustment.  An examiner reported that the 
veteran had a great deal of verbal ability to organize and 
accomplish, but also had narcissistic, self-indulgent and 
self-defeating traits, and, when met with setbacks and 
defeats, indulged in alcohol.  A VAMC Decatur discharge 
summary, dated from April 1984 to May 1984, reported that the 
veteran's symptoms of PTSD were usually manifest after he 
became anxious, nervous, or depressed.  A VAMC Bay Pines 
discharge summary, dated from January 1987 to April 1987, 
noted the veteran as markedly impaired, and unable to sustain 
employment.  

Also during this period, the veteran underwent VA 
examinations for his PTSD.  Upon examination in February 
1987, he reported that he went from deep depression to 
anxiety, and, when that happened, he become angry and "real 
short with people" and then isolated himself.  On 
examination in May 1988, the veteran reported that he 
suffered from nightmares, nightsweats, startled responses, 
and many job-related problems.  He also reported having 
problems with concentration, interacting with other people, 
and survivor's guilt.  The veteran indicated that he had 
moved from a mountainous area of Tennessee to Florida because 
the landscape in Tennessee reminded him too much of Vietnam.  
The examiner's diagnosis was chronic PTSD, moderate.  
Thereafter, in a December 1989 VA examination, the examiner 
noted that the veteran seemed to be of above average 
intelligence, and that his cognitive skills seemed unimpaired 
and his memory was fairly accurate.  However, it was noted 
that his insight and judgment were both impaired.  The 
veteran reported that he had completed three years of college 
at Jacksonville State University, and had not finished his 
degree because of family responsibilities and mood swings.  

Thereafter, in June 1990, the RO received a VAMC Bay Pines 
discharge summary, dated from February 1990 to March 1990.  
The veteran was reported to be clearly employable because of 
his intelligence and skills, but that was premised upon the 
veteran maintaining sobriety.  The summary diagnosis was Axis 
I: PTSD, chronic; Axis II: Cyclothymic personality disorder 
with marked narcissistic traits; horrendous history of 
chronic intermittent ethanol abuse, in remission since the 
summer of 1989; Axis III: Post partial gastrectomy, vagotomy, 
jejunostomy; gastroesophageal reflux; history of 
pancreatitis; Axis IV: Catastrophic - Vietnam; Axis V: Able 
to work, but in a position lower than his potential, and some 
marital strain.   

In September 1990, the RO received VAMC Bay Pines medical 
records, dated from January 1987 to March 1990.  In 
particular, these records noted the veteran's voluntary 
admittance to the Stress Recovery Program.  On admission in 
February 1990, the veteran was not found to suffer from 
depression or psychosis.  His affect was flat, and he was 
noted to have good grooming, eye contact, and memory.  An 
evaluation in March 1990 noted that, when his mood was 
expansive, he did not utilize good social skills or have 
concern about the opinions of others.  The veteran was noted 
to suffer from flight of ideas at times, and at other times 
insomnia and depression.  He was reported to be very 
controlling, calculating, and a perfectionist.  

In November 1990, the RO received a VAMC Tampa discharge 
summary, dated that same month.  The veteran was noted to 
have been admitted after telling police, while intoxicated, 
that he wished to kill himself.  On discharge, the veteran 
was calm, cooperative, alert, and well oriented to time, 
place, and person.  His mood was calm, with congruent affect.  
He denied suicidal/homicidal ideation, and there was no 
evidence of psychotic symptoms or a thought disorder.  

Subsequently, in March 1993, the veteran filed an increased-
rating claim for his service-connected PTSD.  He also 
submitted a listing of jobs that he had held over the years, 
noting that as evidence of his inability to maintain steady 
employment.  

In April 1993, the RO received VAMC Salem medical records, 
dated from May 1991 to March 1993.  In particular, the 
veteran was noted in May 1991 to have participated in an 
alcohol treatment program.  Records in November 1992 and 
March 1993 reflected the veteran as doing well.  He was noted 
to be taking Trazadone, and his mood reported as stable.  

In May 1993, the veteran was medically examined for VA 
purposes.  He reported that he was married and worked full-
time as a quality inspector at a furniture warehouse, earning 
six dollars an hour.  The veteran stated that he had been 
working at the warehouse for five months.  He also indicated 
that he had been in about 30 jobs since 1985, and had been 
making good money in management-level positions up until 
1982.  He veteran reported that no one was willing to take a 
chance on an employee with PTSD, and the disorder was hurting 
his chances with respect to employment.  The examiner noted 
the veteran's report that he was depressed quite a bit, had 
limited energy, and experienced intrusive thoughts of 
Vietnam.  The veteran denied suicidal ideation, crying 
spells, hallucinations or delusions.  He reported being 
irritable, easily annoyed, socially avoidant and withdrawn, 
and having no close friends.  In addition, the examiner noted 
the veteran's insight to be fair, his immediate and recent 
memory mildly impaired, remote memory intact, concentration 
adequate, as well as abstract thinking and judgment intact.  
The examiner's diagnosis was PTSD.  

In December 1993, the veteran testified before a hearing 
officer at the VARO in Roanoke.  He reported that he suffered 
from insomnia as well as nightmares 3 to 4 times a week.  The 
veteran testified that he was currently prescribed Doxepin, 
Lithium, and Sertraline.  He indicated that he had served as 
an infantry platoon leader and company commander while in 
Vietnam, and that he suffered from survivor's guilt.  The 
veteran reported that he felt numb with respect to life, that 
he didn't trust people, and didn't socialize with friends or 
neighbors.  He stated that he had attempted suicide once, but 
the gun had not gone off.  He also stated that he had done 
away with all the guns that he had owned.  In addition, the 
veteran reported not having any activities, and that his day 
consisted of getting up, going to work, and coming home.  He 
indicated that he had been unable to hold jobs or be promoted 
because of his PTSD symptoms.  

In March 1994, the RO received VAMC Salem medical records, 
some duplicative, dated from March 1993 to February 1994.  In 
particular, in June 1993, the veteran complained of physical 
problems he believed were associated with his taking 
Trazadone.  In December 1993, the veteran was noted to be 
doing well on Sertraline.  

In August 1994, the veteran underwent a VA examination at the 
Salem VAMC.  He was noted to have been admitted to the 
facility for the purpose of observation and evaluation of his 
PTSD, as well as for his history of bipolar disorder.  He was 
reported not to have exhibited PTSD symptoms, including 
mania, hypermania, suicidal/homicidal ideations, flashbacks, 
intrusive thoughts, agitation, or psychotic behavior.  The 
examiner noted that, during the brief observation of the 
veteran, the PTSD symptoms seemed well controlled on 
medication, and that no symptoms were observed on the 
inpatient ward.  Furthermore, there were no symptoms of 
bipolar disorder.  The examiner's diagnosis was PTSD by 
history, and it was noted that the veteran was able to work.  

Following the Board's remand order, the veteran was again 
medically examined for VA purposes in April 1998.  He 
reported having worked at a furniture company in a low level 
position for five years, and that he could no longer function 
adequately at a management position as he had done in the 
past.  The examiner noted the veteran's chief complaints as 
nightmares, difficulty sleeping, paranoia, social withdrawal, 
and numbness of emotions.  The veteran reported experiencing 
intrusive war time memories, feeling depressed and nervous, 
hopeless, and lacking energy.  He had suicidal/homicidal 
ideations at times, without intention to act upon the 
ideations.  The veteran did not report any panic attacks, 
obsessive rituals, or exaggerated startled responses, and 
denied crying spells, hallucinations, delusions, or 
flashbacks.  He was noted to be generally mistrustful of 
others but not hypervigilant, and he indicated that he had 
difficulties establishing social relationships, and enjoyed 
being by himself.  

The examiner noted, in addition, that the veteran was taking 
Lorazepam, Amitriptyline, Sertraline, and Lithium Carbonate, 
and that he was not in any group counseling, but saw his VA 
doctor every three months.  That VA doctor's progress notes 
from January 1997 to January 1998 were noted by the examiner 
to reflect that the veteran worked regularly and coped 
adequately with problems including his wife's breast cancer, 
his mother's death, and physical problems of his own.  

On clinical evaluation, the examiner reported that the 
veteran's dress, grooming, and hygiene were good.  He was 
alert and fully oriented, and his behavior appropriate, 
cooperative, and responsive.  The veteran's mood was noted as 
anxious and depressed, and he appeared to be tense and showed 
memory and concentration difficulties.  Eye contact was good, 
and speech was clear, relevant, and logical.  His affect was 
appropriate and normal in range, his psychomotor activity was 
within normal limits, and there were no psychotic 
abnormalities of perception, thinking, or thought content.  
Furthermore, the veteran's insight was partial, recent memory 
and concentration were moderately impaired, immediate and 
remote memories intact, and abstract thinking and judgment 
intact.  The examiner's diagnosis was PTSD, with a GAF of 60.  

In November 1998, the RO received statements from the veteran 
and from a friend, [redacted].  The veteran reiterated 
previous contentions regarding his condition and the effect 
PTSD had on his life.  He reported that he continued to 
suffer from nightmares, intrusive thoughts, and social 
isolation.  In addition, he reported that his family also 
suffered because of his behavior due to PTSD.  Ms. [redacted] 
reported that she had known the veteran for 71/2 years, and 
that his mood was up one day and down the next.  When the 
veteran's mood did drop, Ms. [redacted] noted, it could lapse for 
months.  She also reported that the veteran had outbursts of 
anger and personality changes.  

In January 1999, the RO received VAMC Salem medical records, 
dated from December 1990 to November 1998.  In particular, 
these records contained treatment reports associated with the 
veteran's PTSD from the VA Martinsville satellite clinic.  
The most recent VA Martinsville satellite clinic records, 
dated in 1998, noted that the veteran was overall doing well, 
with his mood ranging from stable to good.  Furthermore, 
there was no finding of anxiety or suicidal/homicidal 
ideation.  The VA examiner who had treated the veteran during 
this period reported GAF scores ranging from 60 to 70.  

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected PTSD is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1999).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected PTSD, and the 
veteran was notified of its decision in a September 1998 
SSOC, which confirmed the previous denial of an increased 
evaluation, greater than 30 percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's psychiatric disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  The VA General Counsel has provided 
guidance as to how such changes in rating criteria should be 
applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

Prior to the regulatory changes, as in effect before November 
7, 1996, the severity of a psychiatric disability was based 
upon evaluating how the actual symptomatology affected social 
and industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under DC 9400, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating was to be assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
were so reduced that there was considerable industrial 
impairment.  A 30 percent rating was warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
rating was assigned when symptomatology was less than that 
for a 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that the criteria in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent rating are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

It should be noted that the United States Court of Appeals 
for Veterans Claims has held that the term "definite" in 38 
C.F.R. § 4.132 was qualitative in character, and invited the 
Board to construe the term in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  Hood v. Brown, 4 Vet.App. 301 
(1993); 38 U.S.C.A. § 7104(d)(1).  In a precedent opinion, 
the VA General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  The term was held to represent a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board and the RO are bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(d)(1) (West 
1991).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, and to ensure that it uses 
current medical terminology and unambiguous criteria, and 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current, post-November 6, 1996, criteria, the 
currently assigned 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1999).   

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  In 
reviewing the evidence of record, the Board notes that, 
during the 1980's, the veteran appeared to have had an 
unstable work history.  Besides suffering from PTSD, he was 
also reported to have abused alcohol.  In May 1993, he 
reported that he worked as a quality inspector at a furniture 
warehouse, earning six dollars an hour.  He indicated that, 
until 1982, he had made good money employed in management-
level positions, and that, prior to his warehouse position, 
he had held about 50 jobs since 1985. 

With respect to his mental condition, the veteran has 
consistently reported that he suffers from insomnia, 
nightmares, intrusive thoughts, and depression related to his 
PTSD, in addition to being socially withdrawn.  In August 
1994, he was observed for a number of days at the VAMC in 
Salem, and the examiner noted that no PTSD symptoms were 
exhibited and that the PTSD seemed well controlled on 
medication.  On VA examination in April 1998, the veteran's 
recent memory and concentration were moderately impaired.  He 
reported suicidal/homicidal ideation at times.  The 
examiner's assessment was PTSD, moderate in degree, with a 
GAF of 60.

Furthermore, clinical notes from the VA Martinsville 
satellite clinic, dated in 1998, noted that the range of the 
veteran's mood was from stable to good, with a lack of 
anxiety and lack of suicidal/homicidal ideation.  Reported 
GAF scores ranged from 60 to 70.  The Board notes that a GAF 
score of 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score from 61-70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, DC, American 
Psychiatric Association, 1994.  

Thus, with further regard to the consideration of time lost 
from gainful work and decrease in work efficiency, under 
section 4.130, the evidence of record does not reflect that 
the veteran is incapable of working because of his PTSD.  He 
has been employed as quality inspector for the same employer 
for a number of years.  In addition, based upon the medical 
evidence, he does not appear to be considerably impaired in 
his ability to establish or maintain effective or favorable 
relationships with people.  While the veteran has reported 
that he is socially isolated and withdrawn, and the Board has 
no reason to doubt his contentions in this regard, the most 
recent VA examination in 1998, with respect to his assigned 
GAF score, found the severity of the veteran's condition to 
be moderate in degree.  Furthermore, subsequent treatment 
records from the VA Martinsville satellite clinic also found 
the severity of the veteran's condition to be in the mild-to-
moderate range.  

The veteran is currently in receipt of a 30 percent rating, 
which reflects definite impairment of social and industrial 
functionability.  With the rating criteria under 38 C.F.R. 
§ 4.132, we note that, as discussed above, the term 
"definite," used to quantify the degree of impairment for a 
30 percent disability rating for mental disorders under 
section 4.132, is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  We find that such a 
degree of disability is consistent with the symptomatology 
and findings reported on VA examination in 1998, and the VA 
Martinsville satellite clinic treatment records.  

Therefore, the Board concludes that the veteran has not shown 
considerable social or industrial impairment to warrant a 50 
percent disability rating under section 4.132, DC 9411.  
There is no indication the veteran's disability reflects 
considerable impairment, especially in light of his ability 
to maintain employment, the assigned GAF scores between 60 
and 70 reflecting moderate to mild impairment, and the 
precedential General Counsel opinion (VAOPGCPREC 9-93).  
Thus, the veteran's PTSD does not warrant an increase to 50 
percent under the rating criteria in effect prior to November 
7, 1996.  See 38 C.F.R. § 4.132, DC 9411 (1996).  Since the 
veteran has not been found to meet the schedular criteria for 
an increased rating to 50 percent, the Board logically 
concludes he also does not meet the schedular criteria for a 
70 percent, or higher, disability rating.  

With respect to the rating criteria on or after November 7, 
1996, when evaluating a mental disorder under the new 
regulatory scheme, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  When we consider the evidence of 
record, as is noted above, we find that a preponderance of 
the evidence is also against a rating to 50 percent.  

In reaching this conclusion, we observe, as is noted above, 
that an examination of the veteran at the Salem VAMC in 
August 1994 revealed no symptomatology of PTSD.  On VA 
examination in April 1998, the examiner reported that the 
veteran's dress, grooming, and hygiene were good.  He was 
alert and fully oriented, and his behavior appropriate, 
cooperative, and responsive.  In addition, eye contact was 
good, and speech was clear, relevant, and logical.  The 
veteran's affect was appropriate and normal in range, his 
psychomotor activity was within normal limits, and there were 
no psychotic abnormalities of perception, thinking, or 
thought content.  Furthermore, the veteran's insight was 
partial, and abstract thinking and judgment intact.  His mood 
was noted as anxious and depressed, with recent memory and 
concentration moderately impaired.  Immediate and remote 
memories were noted as intact.  Furthermore, VA Martinsville 
satellite clinic records did not reflect the veteran 
suffering from anxiety or suicidal/homicidal ideations.  

Thus we find the veteran's service-connected PTSD is not 
reflective of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking.  We also find that, 
while the veteran does experience disturbances of motivation 
and mood, as well as difficulty in establishing and 
maintaining effective work and social relationships, these 
criteria are also subsumed within the 30 percent rating 
criteria.  Furthermore, given the various GAF scores ranging 
from 60 to 70, as well as the veteran's ability to remain 
employed, we find, when the veteran's disability picture is 
taken into account, that the preponderance of the evidence is 
against an increased rating to 50 percent.  See 38 C.F.R. 
§ 4.130, DC 9411 (1999).  Furthermore, given that the veteran 
does not warrant an increased rating to 50 percent, the Board 
logically concludes that the evidence does not support an 
increased rating greater than 50 percent, under the new 
schedular criteria.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  However here, 
while we appreciate the veteran's honorable and gallant 
service to his country, including his service in Vietnam, and 
are sympathetic to his claim, the evidence in this case 
preponderates against an increased rating, so that doctrine 
does not come into play.  


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


